Case 2:21-cv-09606-JMV-JBC Document 1-1 Filed 04/16/21 Page 1 of 2 PageID: 120


                                       Appendix A

                   Plaintiff's purchases of Celgene Corp. common stock
                   during the Relevant Period of September 12, 2016
                   through April 27, 2018

                     Trade Date          Shares             Price
                      10/27/16            2,900            $104.90
                      10/27/16            2,100            $105.27
                      10/27/16            1,000            $105.27
                      10/27/16             100             $105.38
                      10/27/16             200             $105.38
                      10/27/16             300             $105.29
                      10/27/16             600             $105.29
                      10/27/16             700             $105.31
                      10/27/16            1,500            $105.31
                      10/27/16             600             $104.80
                      10/27/16            1,400            $104.90
                      10/27/16             300             $104.80
                      10/28/16            4,800            $104.19
                      10/28/16            2,522            $104.19
                      10/28/16             100             $104.17
                      10/28/16             300             $104.17
                      10/28/16             400             $103.83
                      10/28/16            1,200            $103.70
                      10/28/16             700             $103.83
                      10/28/16            1,887            $104.36
                      10/28/16             878             $104.36
                      10/28/16             400             $104.26
                      10/28/16             200             $104.26
                      10/28/16             600             $103.70
                      11/09/16             400             $118.80
                      11/09/16            6,987            $120.10
                      12/16/16           115,300           $116.62
                      12/16/16             400             $116.62
                      02/13/17            1,525            $116.49
                      02/15/17            1,100            $119.40
                      03/03/17            2,900            $122.78
                      03/03/17            3,000            $122.80
                      03/03/17            9,297            $123.23
                      03/17/17            3,200            $125.77
                      03/17/17            8,300            $125.77
                      03/28/17             886             $124.36
                      03/29/17            1,000            $124.46
                      04/05/17           153,061           $125.20
                      04/24/17           14,322            $123.32
                      04/25/17             300             $125.61
                      04/25/17           32,778            $125.72
                      05/12/17             164             $119.34
                      05/18/17           35,800            $117.40
                      05/18/17            1,000            $117.40
                      05/26/17            8,900            $116.83
                      05/30/17            3,500            $115.51
Case 2:21-cv-09606-JMV-JBC Document 1-1 Filed 04/16/21 Page 2 of 2 PageID: 121


                     Trade Date     Shares        Price
                      05/31/17       3,506       $114.33
                      06/02/17       8,500       $118.20
                      06/15/17      30,590       $120.14
                      06/16/17       1,800       $122.36
                      06/16/17      39,310       $122.11
                      06/16/17      43,800       $122.36
                      06/16/17        300        $122.36
                      06/19/17       7,310       $125.30
                      06/20/17       6,393       $126.26
                      06/20/17       2,482       $126.32
                      06/21/17       5,316       $129.00
                      06/26/17      11,200       $133.97
                      06/26/17       2,205       $133.85
                      07/17/17       2,600       $135.79
                      07/31/17      17,600       $135.41
                      08/02/17      41,800       $134.72
                      08/14/17      21,657       $132.31
                      08/14/17       6,156       $132.31
                      09/25/17      51,500       $144.94
                      10/12/17      75,525       $138.56
                      10/13/17      45,875       $136.53
                      10/25/17        308        $120.37
                      10/25/17       1,375       $120.37
                      10/27/17      10,273       $97.28
                      11/02/17        100        $100.87
                      11/06/17      35,100       $101.64
                      11/06/17       6,991       $101.79
                      11/07/17      35,266       $102.33
                      11/07/17       6,643       $102.05
                      11/09/17       6,786       $102.46
                      11/09/17      10,100       $102.55
                      11/09/17       3,200       $102.49
                      11/14/17       3,400       $99.98
                      11/15/17       3,498       $100.33
                      11/17/17       8,768       $103.75
                      11/30/17      65,600       $100.83
                      12/06/17        570        $102.17
                      12/07/17        924        $102.09
                      12/08/17        924        $105.84
                      12/11/17        952        $110.00
                      12/11/17       4,128       $108.88
                      01/10/18      66,400       $105.35
                      01/18/18      51,877       $101.95
                      02/06/18      42,138       $94.74
                      02/07/18      18,756       $95.84
                      02/15/18        629        $96.92
                      02/16/18      64,900       $96.17
                      02/22/18       4,801       $94.55
                      03/08/18      10,984       $90.84
                      03/09/18       5,728       $91.98
                      03/28/18       1,862       $86.25
                      04/10/18       1,481       $89.53



                                      2
